Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 13, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158130(88)
  158132(49)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158130
  v                                                                 COA: 337329
                                                                    Monroe CC: 16-242675-FH
  JONTELE SWANSON-DEVILL GOODWIN,
             Defendant-Appellant.
  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 158132
  v                                                                 COA: 338266
                                                                    Monroe CC: 16-243088-FC
  JONTELE SWANSON-DEVILL GOODWIN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motions of defendant-appellant to extend
  the time for filing an amended application for leave to appeal are GRANTED. The
  amended application submitted on March 11, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 13, 2019

                                                                               Clerk